AMENDMENT TO THE ADVISORS SERIES TRUST CUSTODY AGREEMENT THIS AMENDMENT dated as of the 8th day of December, 2011, to the Custody Agreement, dated as of June 6, 2006, as amended (the “Agreement”), is entered into by and between Advisors Series Trust, a Delaware statutory trust (the “Trust”) and U.S. Bank National Association, a national banking association (the “Custodian”). RECITALS WHEREAS, the parties have entered into a Custody Agreement; and WHEREAS, the parties desire to amend the series of the Trust to add funds; and WHEREAS, Article XV, Section 15.2 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree to amend the exhibits and add the following series of Advisors Series Trust: Exhibit DD, the Scharf Fund, is hereby added and attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. ADVISORS SERIES TRUST U.S. BANK, N.A. By: /s/ Douglas G. Hess By: /s/ Michael R. McVoy Printed Name: Douglas G. Hess Printed Name: Michael R. McVoy Title:President Title: Vice President Scharf – 12/2011 1 Exhibit DD to the Separate Series of Advisors Series Trust Custody Agreement Name of Series Date Added Scharf Fund On or after December 8, 2011 Multiple Series Trust DOMESTIC CUSTODY SERVICES FEE SCHEDULE at December, 2011 Annual Fee Based Upon Market Value Per Fund* [] basis point on average daily market value Minimum annual fee per fund - $[] Plus portfolio transaction fees Portfolio Transaction Fees $[] /book entry DTC transaction/Federal Reserve transaction/principal paydown $[] /U.S. Bank repo agreement transaction $[] /short sale $[] /option/future contract written, exercised or expired $[] /mutual fund trade/Fed wire/margin variation Fed wire $[] /physical transaction $[] /segregated account per year § A transaction is a purchase/sale of a security, free receipt/free delivery, maturity, tender or exchange. § No charge for the initial conversion free receipt. § Overdrafts – charged to the account at prime interest rate plus []. Out-Of-Pocket Expenses Including but not limited to expenses incurred in the safekeeping, delivery and receipt of securities, shipping, transfer fees, deposit withdrawals at custodian (DWAC) fees, and extraordinary expenses based upon complexity. Advisor’s Signature below acknowledges approval of the domestic and global fee schedules on this Exhibit DD. Scharf Investments, LLC By: /s/ Jason Marcus Printed Name: Jason Marcus Title:COO/CCO
